         Case 1:07-cr-00003-LAP Document 851 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                 07 Cr. 003 (LAP)
    -versus-                                    17 Civ. 8567 (LAP)

HISAN LEE,                                              ORDER

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Lee’s letter dated May 19

(dkt. no. 850).      Mr. Lee’s time to reply to the Government’s

papers is extended to July 14, 2020.          Chambers will mail a copy

of this order and the Government’s response (dkt. no. 848).


SO ORDERED.

Dated:     June 2, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
